               Case 1:20-cr-00613-LTS Document 27
                                               26 Filed 07/29/21
                                                        07/28/21 Page 1 of 1
                                               U.S. Department of Justice

                                                                 United States Attorney
                                                                 Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007

                                                                 July 28, 2021

  By ECF

  The Honorable Laura Taylor Swain                                         MEMO ENDORSED
  Chief United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, NY 10007

       Re:      United States v. Michael Colello and Charles Sayegh, 20 CR 613 (LTS)

  Dear Judge Swain,

          On behalf of the parties, the Government respectfully writes to request an adjournment of
  the conference scheduled for July 29, 2021 to August 11, 2021 at 2:00 PM, a date and time that
  the parties understand is convenient for the Court. After communications with chambers earlier
  this week, the parties understand that the Court is no longer able to proceed with tomorrow’s
  conference, and the parties accordingly request this adjournment for that reason. With the consent
  of the defendants, the Government also respectfully requests that the Court exclude time under the
  Speedy Trial Act from July 29, 2021 through the date of any granted adjournment of the conference
  pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the defendants and the public
  in a speedy trial are outweighed here by the ends of justice served by allowing the defendants to
  continue reviewing discovery and considering the availability of any pretrial motions or the
  possibility of any pretrial dispositions.
The application is granted. The pretrial
conference is scheduled for August 11, 2021, at           Respectfully submitted,
2 p.m. The Court finds pursuant to 18 U.S.C.
3161(H)(7)(A) that the ends of justice served by          AUDREY STRAUSS
an exclusion of time from today’s date through            United States Attorney
8/11/21 outweigh the best interests of the public
and the defendant in a speedy trial for the         By:
reasons stated above. DE#26 resolved. SO
ORDERED.
                                                          Thomas John Wright
7/29/2021                                                 Assistant United States Attorney
/s/ Laura Taylor Swain, Chief USDJ                        (212) 637-2295

  cc: J. Curtis Edmondson (Counsel to Defendant Michael Colello) (by ECF)
      Florian Miedel (Counsel to Defendant Charles Sayegh) (by ECF)
